PER CURIAM HEADING




NO. 12-03-00416-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§
	APPEAL FROM THE 369TH

IN THE INTEREST OF M.H.,
A CHILD§
	JUDICIAL DISTRICT COURT OF


§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected, i.e., November 5, 2003.  See Tex. R. App.
P. 32.1.  On December 8, 2003, this court notified Appellant should file a docketing statement
immediately if he had not already done so.  However, Appellant failed to file a docketing statement.
	On January 12, 2004, this court issued a second notice advising Appellant that the docketing
statement was past due and giving him until January 22, 2004 to comply with Rule 32.1.  The notice
further provided that failure to comply with this second notice would result in the appeal being
presented for dismissal in accordance with Rule 42.3.  The time for filing the docketing statement
under this second notice has expired, and Appellant has not filed the docketing statement as required
by Rule 32.1and the court's notices.  
	Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal is dismissed.
Tex. R. App. P. 42.3(c).
Opinion delivered January 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)